internal_revenue_service number info release date index number ----------------------- -------------------------------------- -------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-137295-05 date date dear ----------------------- this letter responds to your request to revoke an election under subchapter_s based on the information submitted it appears that you wish to revoke an election that was inadvertently prepared by your former account signed by the taxpayer and accepted for the ------- taxable_year generally an election can be terminated either by revocation by reason of corporation ceasing to be a small_business_corporation or by reason of excess passive_investment_income sec_1_1362-2 of the income_tax regulations provides that an election made under sec_1362 of the internal_revenue_code is terminated by revocation if the corporation revokes the election for any taxable_year of the corporation for which the election is effective including the first taxable_year a revocation may be made only with the consent of the shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock of the corporation generally a revocation made during the taxable_year and before the 16th day of the 3rd month of the taxable_year is effective on the 1st day of the taxable_year and a revocation made after the 15th day of the 3rd month of the taxable_year is effective for the following taxable_year if a corporation makes an election to be an s_corporation that is to be effective beginning with the next taxable_year and revokes its election on or before the 1st day of the next taxable_year the corporation is deemed to have revoked its election on the 1st day of the next taxable_year sec_1_1362-6 addresses the manner of revoking an election to revoke an election the corporation files a statement that the corporation revokes the election made under a the statement must be filed with the service_center where the election was properly filed the revocation statement must include the number of shares of stock issued and outstanding at the time the revocation is made a revocation genin-137295-05 may be made only with the consent of shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock of the corporation each shareholder who consents to the revocation must consent in the manner required under sec_1_1362-6 in addition each consent should indicate the number of issued and outstanding shares of stock held by each shareholder at the time of revocation if you have proof of filing a valid revocation statement before the 16th day of the 3rd month of your taxable_year please call the listed contact the person otherwise we are unable to intervene as there is no codified provision for retroactively revoking an election incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office a t sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs special industries
